DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite the limitation of representing the working space by a three-dimensional structure.  This limitation, as drafted and under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “the method being performed in a control device”.  That is, other than reciting “the method being performed in a control device”, nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the “performed in a control device” language, “representing the working space” in the context of this claim encompasses the user manually sketching an isometric projection of a working space of a robot.  The mere nominal recitation of “performed in a control device” does not take the claim limitations out of the mental process grouping.  Thus this step recites a mental process.

The limitation of determining a volume in the working space to be free space, other than reciting “performed in a control device”, encompasses mental observation and evaluation of where the robot freely moved.  The movements of a robot are well represented by simple equations which can be mentally evaluated to determine a robot’s movement path, and combined with the geometry of the robot, can calculate the swept volume of the robot’s geometry.  This limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “performed by a control device”.  Thus, this step recites a mental process.  
The claims recite the limitation of updating the three-dimensional structure.  This limitation, as drafted and under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “the method being performed in a control device”.  That is, other than reciting “the method being performed in a control device”, nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the “performed in a control device” language, “updating the three-dimensional structure” in the context of this claim encompasses the user manually updating their isometric sketch of a working space of a robot.  The mere nominal recitation of “performed in a control device” does not take the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element - using a control device to perform the method.  The control device is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a control device to perform the method amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  

Claims 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of See MPEP 2106.03.  Claim 8 may be made patent eligible by amending the claim to recite “A --non-transitory computer readable storage medium storing a-- computer program for a control device for building…”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al. (“Free Space Structurization of Telerobotic Environment for On-line Transition to Autonomous Tele-Manipulation”).
Hasegawa teaches:
Re claim 1.  A method of building a geometric representation over a working space of a robot, the method being performed in a control device and comprising: 
- representing the working space by a three-dimensional structure (page 776, first column, section A: cubic voxels in 3D workspace, octree), 
- obtaining information on a trajectory in the working space travelled by the robot as being collision free (page 776, first column, first paragraph: the actual trajectory of 
- determining, based on the obtained information on the collision free trajectory and on information on geometry of the robot, a volume in the working space to be free space, the volume corresponding to the geometry of at least a part of the robot having travelled along the trajectory (page 776, first column, first paragraph: the recorded trajectory is converted into swept volume by the manipulator in 3D Cartesian space to form a 3D empty space model), and 
- updating the three-dimensional structure by indicating the determined volume of the three-dimensional structure as free space (page 776, first column, first paragraph: 3D empty space model).

Re claim 2.  Comprising repeating the obtaining, determining and updating for a number N of trajectories, N being equal to or more than one (page 776, first column second paragraph, structure of the 3D empty space is accumulated through execution of several tasks; and page 776, section III, first paragraph).

Re claim 3.  Wherein the obtaining information includes receiving information from at least one sensor arranged on the robot and having moved from a start position to an end position of the trajectory (page 776, first column, first paragraph: camera is mounted near the end effector).

Re claim 4.  Further comprising: 

- obtaining, based on the received information, a second three-dimensional representation of at least part of the working space (page 776, first column, first paragraph: camera data is converted into 3D empty space cone).

Re claim 5.  Comprising using the second three-dimensional representation for finding a trajectory in the working space to be travelled by the robot (page 776, first column first and third paragraphs: the swept volume and the camera scanned volume are structured to be a 3D empty space model.  Collision-free path of the manipulator is planned based on the structured description of the free space.).

Re claim 6.  Wherein the three-dimensional structure includes an octree data structure (page 776, first column second to last paragraph: octree).

Re claim 8.  A computer program for a control device for building a geometric representation over a working space of a robot, the computer program including a computer program code, which, when executed on at least one processor on the control device causes the control device to perform a method comprising: 
- representing the working space by a three-dimensional structure (page 776, first column, section A: cubic voxels in 3D workspace, octree), 
- obtaining information on a trajectory in the working space travelled by the robot as being collision free (page 776, first column, first paragraph: the actual trajectory of 
- determining, based on the obtained information on the collision free trajectory and on information on geometry of the robot, a volume in the working space to be free space, the volume corresponding to the geometry of at least a part of the robot having travelled along the trajectory (page 776, first column, first paragraph: the recorded trajectory is converted into swept volume by the manipulator in 3D Cartesian space to form a 3D empty space model), and 
- updating the three-dimensional structure by indicating the determined volume of the three-dimensional structure as free space (page 776, first column, first paragraph: 3D empty space model).

Re claim 9.  A computer readable means on which the computer program is stored (Such computer readable means are inherently necessary to store the computer program for running the process of Hasegawa.).

Re claim 10.  A control device for building a geometric representation over a working space of a robot, the control device being configured to: 
- represent the working space by a three-dimensional structure (page 776, first column, section A: cubic voxels in 3D workspace, octree), 
- obtain information on a trajectory in the working space travelled by the robot as being collision free (page 776, first column, first paragraph: the actual trajectory of the remote manipulator in the joint space is recorded and guaranteed to be collision-free), 

- update the three-dimensional structure by indicating the determined volume of the three-dimensional structure as free space (page 776, first column, first paragraph: 3D empty space model).

Re claim 11.  Configured to repeat the obtaining, determining and updating for a number N of trajectories, N being equal to or more than one (page 776, first column second paragraph, structure of the 3D empty space is accumulated through execution of several tasks; and page 776, section III, first paragraph).

Re claim 12.  Configured to obtain the information by receiving information from at least one sensor arranged on the robot and having moved from a start position to an end position of the trajectory (page 776, first column, first paragraph: camera is mounted near the end effector).

Re claim 13.  Configured to: 
- receive information about the working space from a camera (page 776, first column, first paragraph: camera data is converted into 3D empty space cone), and 


Re claim 14.  Configured to use the second three-dimensional representation for finding a trajectory in the working space to be travelled by the robot (page 776, first column first and third paragraphs: the swept volume and the camera scanned volume are structured to be a 3D empty space model.  Collision-free path of the manipulator is planned based on the structured description of the free space.).

Re claims 16 and 17.  Wherein the obtaining information includes receiving information from at least one sensor arranged on the robot and having moved from a start position to an end position of the trajectory (page 776, first column, first paragraph: camera is mounted near the end effector).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (“Free Space Structurization of Telerobotic Environment for On-line  as applied to claim1 and 10 above, and further in view of Fernandez et al. (“Simultaneous Path Planning and Exploration for Manipulators with Eye and Skin Sensors”).
The teachings of Hasegawa have been discussed above.  Hasegawa fails to specifically teach: (re claims 7 and 15) comprising obtaining information on a trajectory travelled by the robot as encountering a collision, and indicating, based on the obtained information, a volume of the three-dimensional structure as occupied space.
Fernandez teaches, at page 915, section 3, such robots may update their environment representations based on swept volume information when a skin sensor does not detect an obstacle while sweeping through unknown physical space, or based on the skin sensors encountering an obstacle.  This permits such environment representations based on swept volumes to positively confirm both free space and occupied space.
In view of Fernandez’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Hasegawa, (re claims 7 and 15) comprising obtaining information on a trajectory travelled by the robot as encountering a collision, and indicating, based on the obtained information, a volume of the three-dimensional structure as occupied space; since Fernandez teaches such robots may update their environment representations based on swept volume information when a skin sensor does not detect an obstacle while sweeping through unknown physical space, or based on the skin sensors encountering an obstacle.  This permits such environment representations based on swept volumes to positively confirm both free space and occupied space.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SPENCER D PATTON/           Primary Examiner, Art Unit 3664